Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of February 15, 2017 (this
“Amendment”), is entered into among Molina Healthcare, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, and SunTrust Bank, in its capacity as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of June 12, 2015 (as
amended by that certain First Amendment to Credit Agreement dated as of January
3, 2017 and as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);


WHEREAS, without giving effect to the relief provided by this Amendment, the
Borrower would be unable to comply with (a) the Consolidated Net Leverage Ratio
for the Fiscal Quarter ended December 31, 2016 pursuant to Section 6.1 of the
Credit Agreement and (b) the Consolidated Interest Coverage Ratio for the Fiscal
Quarter ended December 31, 2016 pursuant to Section 6.2 of the Credit Agreement,
which non-compliance would constitute Events of Default under Section 8.1(d) of
the Credit Agreement (the “Fourth Quarter 2016 Events of Default”); and
WHEREAS, the Borrower has requested, and the Required Lenders have agreed, to
(a) waive the Fourth Quarter 2016 Events of Default and (b) amend the Credit
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the agreements contained herein and in the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


AGREEMENT


1.    Waiver. The Required Lenders hereby waive the Fourth Quarter 2016 Events
of Default. The foregoing waiver is a one-time waiver and applies only to the
Fourth Quarter 2016 Events of Default and shall not relieve the Borrower of its
obligations under Sections 6.1 and 6.2 of the Credit Agreement.


2.    Amendments to the Credit Agreement. The Credit Agreement is hereby amended
as follows:


(a)     Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new defined terms in proper alphabetical sequence therein:


“ACA” shall mean both the Patient Protection and Affordable Care Act of 2010 and
the Health Care and Education Affordability Reconciliation Act of 2010.


“ACA Adjustment” shall mean for any period in the table below an amount equal to
the sum of (a) the amount of Risk Corridor Payments owed to, but not received
by, the Borrower or any of its Restricted Subsidiaries as reflected in the table
below; provided, that such amounts shall be reduced pro rata by the amount of
any Risk Corridor Payments received by the Borrower or any of its Restricted
Subsidiaries on or after January 1, 2017 that relate to any period in the table
below; plus (b) the difference between (i) the amount of actual Risk Adjustment
Payments made or accrued by the Borrower and its Restricted Subsidiaries in each
period as reflected in the table below and





--------------------------------------------------------------------------------




(ii) the amount of Risk Adjustment Payments that would have been due by the
Borrower and its Restricted Subsidiaries in each period set forth in the table
below under the 2018 proposed payment parameters and provisions related to the
risk adjustment program; plus (c) (i) the amount of case management costs
included in determining the Borrower’s or any of its Restricted Subsidiaries’
medical loss ratio in the State of New Mexico as reflected in the table below,
and (ii) the amount of other medical services costs included in determining the
Borrower’s or any of its Restricted Subsidiary’s medical loss ratio in the State
of New Mexico as reflected in the table below where the encounter documentation
associated with such costs have not been processed or accepted into the State of
New Mexico’s Medicaid encounters database; provided, that such amount shall be
reduced by the amount of previously excluded case management costs and medical
services costs that are allowed by the State of New Mexico to be included in the
calculation of such medical loss ratio after the date hereof. It is acknowledged
and agreed that the ACA Adjustment shall be included for purposes of calculating
the financial covenants for the Fiscal Quarter ended December 31, 2016.


 
Fiscal Quarter Ended
 
March 31, 2016
June 30, 2016
September 30, 2016
December 31, 2016
Total
Risk Corridor Payment Claims


$0




$0




$28,000,000




$62,000,000




$90,000,000


Risk Adjustment Payment Add Back


$9,500,000




$21,500,000




$21,500,000




$21,000,000




$73,500,000


NM Case Management Costs and Other Medical Services Costs


$0




$0




$0




$45,000,000




$45,000,000


Total:


$9,500,000




$21,500,000




$49,500,000




$128,000,000




$208,500,000





“Risk Corridor Payments” shall mean payments owed to (or owed by) participating
insurers under the ACA’s risk corridor program based on the variance of each
qualified health plan’s actual claims from such qualified health plan’s target
amount.    


(b)    The definition of “Consolidated Adjusted EBITDA” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


“Consolidated Adjusted EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, determined on a consolidated basis, an amount equal
to the sum of (a) Consolidated Net Income for such period plus (b) to the extent
deducted in determining Consolidated Net Income for such period, without
duplication, (i) Consolidated Interest Expense for such period, (ii) income tax
expense for such period (other than any income tax, including any portion of the
Health Insurance Providers Fee imposed by Section 9010 of the ACA, which is
subject to indemnification or reimbursement from any Person other than the
Borrower or any of its Restricted Subsidiaries), (iii) depreciation and
amortization for such period, (iv) non-cash charges associated with stock-based
compensation expenses pursuant to the financial reporting guidance of the
Financial Accounting Standards Board concerning stock-based compensation as in
effect from time to time, (v) any costs and synergies directly attributable to
any Permitted Acquisition that occurred during such period (calculated on a
basis that is consistent with Regulation S-X under the Securities Act of 1933)
which are reflective of actual or reasonably anticipated and factually
supportable synergies and cost savings expected to be realized or achieved in
the twelve months following such Permitted Acquisition; provided, however, that
for purposes of calculating Consolidated Adjusted EBITDA for any period, any
such adjustments made pursuant to this clause (v) shall not increase
Consolidated


2

--------------------------------------------------------------------------------




Adjusted EBITDA by more than 20% of Consolidated Adjusted EBITDA for such period
as calculated before giving effect to any such adjustments, and (vi) other
extraordinary or non-recurring non-cash expenses (including any expenses as a
result of any premium deficiency reserve, goodwill impairment or impairment of
intangible assets) plus (c) the ACA Adjustment for such period; provided,
however, that for purposes of calculating Consolidated Adjusted EBITDA for any
period, any such adjustments made pursuant to this clause (c) shall not exceed
$170 million less (i) the amount of any payments described in clause (a) of the
definition of ACA Adjustments and (ii) the amount of any allowable costs
described in clause (c) of the definition of ACA Adjustments minus (d) to the
extent added in Consolidated Net Income, any extraordinary or non-recurring
non-cash income (including as a result of any premium deficiency reserve related
to any health plan operated by the Borrower or any of its Restricted
Subsidiaries). For purposes of clarification, no Risk Corridor Payments received
by the Borrower or any of its Restricted Subsidiaries shall be included in the
calculation of Consolidated Adjusted EBITDA other than to the extent set forth
in the definition of ACA Adjustments.                 


3.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date on which all of the conditions set forth in this Section 3 have been
satisfied:


(a)    receipt by the Administrative Agent of this Amendment, duly executed by
the Borrower, the Guarantors, the Required Lenders and the Administrative Agent;
and


(b)    the Borrower shall have paid to the Administrative Agent, for the account
of each Lender that approves this Amendment, a fee of 10 basis points (0.10%) on
the amount of the Revolving Commitment of such Lender.
4.    Amendment is a “Loan Document”. This Amendment shall be deemed to be, and
is, a Loan Document and all references to a “Loan Document” in the Credit
Agreement and the other Loan Documents (including, without limitation, all such
references in the representations and warranties in the Credit Agreement and the
other Loan Documents) shall be deemed to include this Amendment.


5.    Representations and Warranties; No Default. Each Loan Party hereby
represents and warrants to the Administrative Agent, each Lender, the Swingline
Lender and the Issuing Bank that, immediately after giving effect to this
Amendment, (a) the representations and warranties of each Loan Party contained
in the Credit Agreement, any other Loan Document, or any document furnished at
any time under or in connection with the Credit Agreement or any other Loan
Document, are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (other than any representation and warranty
that is expressly qualified by materiality, in which case such representation
and warranty is true and correct in all respects) as of such earlier date and
(b) no Default or Event of Default exists.


6.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents (as amended by this Amendment) and
(c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified pursuant to this Amendment).




3

--------------------------------------------------------------------------------




7.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


8.    Counterparts; Delivery. This Amendment may be executed in counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile transmission or by any other electronic imaging
means (including .pdf), shall be effective as delivery of a manually executed
counterpart of this Amendment.


9.    Fees and Expenses. The Borrower agrees to pay all reasonable out-of-pocket
fees and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent.


10.    Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
MOLINA HEALTHCARE, INC.,

a Delaware corporation
By:
 

Name: John C. Molina
Title: Chief Financial Officer
GUARANTORS:
MOLINA INFORMATION SYSTEMS, LLC,

a California limited liability company
By:
 

Name: John C. Molina
Title: Chief Financial Officer
MOLINA PATHWAYS LLC,
a Delaware limited liability company
By:
 

Name: John C. Molina
Title: Chief Financial Officer
PATHWAYS HEALTH AND COMMUNITY SUPPORT LLC,
a Delaware limited liability company
By:
 

Name: Joseph W. White
Title: Vice President


MOLINA HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





ADMINISTRATIVE
SUNTRUST BANK,

AGENT:
as Administrative Agent

By:
 

Name: Philip VanFossan
Title: Vice President


LENDERS:
SUNTRUST BANK,

as Issuing Bank, as Swingline Lender and as a Lender
By:
 

Name: Philip VanFossan
Title: Vice President


BANK OF AMERICA, N.A.
By:
 

Name: Yinghua Zhang
Title: Director


WELLS FARGO BANK, NATIONAL ASSOCIATION.
By:
 

Name: Tim Gannon
Title: Managing Director


BOKF, N.A dba BANK OF ALBUQUERQUE
By:
 

Name:
Title:


EAST WEST BANK
By:
 

Name:
Title:
                        
MUFG UNION BANK, N.A.
By:
 

Name:
Title:


UBS AG, STAMFORD BRANCH
By:
 

Name:                    
Title:


[Signature pages continue]    


MOLINA HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION
By:
 

Name:
Title:


BARCLAYS BANK PLC
By:
 

Name: Jake Lam
Title: Assistant Vice President


JPMORGAN CHASE BANK, N.A.
By:
 

Name: Danielle D. Babine
Title: Vice President
 
MORGAN STANLEY SENIOR FUNDING, INC.
By:
 

Name: Cindy Tse
Title: Authorized Signatory












MOLINA HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

